

115 HR 3681 IH: ARPA–E Reauthorization Act of 2017
U.S. House of Representatives
2017-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3681IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2017Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Costello of Pennsylvania, Ms. Kaptur, and Mrs. Love) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend the America COMPETES Act to reauthorize the Advanced Research Projects Agency-Energy
			 (ARPA–E), and for other purposes.
	
 1.Short titleThis Act may be cited as the ARPA–E Reauthorization Act of 2017. 2.ARPA–E amendmentsSection 5012 of the America COMPETES Act (42 U.S.C. 16538) is amended—
 (1)by redesignating subsection (n) as subsection (o) and inserting after subsection (m) the following new subsection:
				
 (n)Protection of proprietary informationThe following categories of information collected by the Advanced Research Projects Agency-Energy from recipients of financial assistance awards shall be considered privileged and confidential and not subject to disclosure pursuant to section 552 of title 5, United States Code:
 (1)Plans for commercialization of technologies developed under the award, including business plans, technology to market plans, market studies, and cost and performance models.
 (2)Investments provided to an awardee from third parties, such as venture capital, hedge fund, or private equity firms, including amounts and percentage of ownership of the awardee provided in return for such investments.
 (3)Additional financial support that the awardee plans to invest or has invested into the technology developed under the award, or that the awardee is seeking from third parties.
 (4)Revenue from the licensing or sale of new products or services resulting from the research conducted under the award.; and
 (2)in paragraph (2) of subsection (o), as so redesignated by paragraph (1) of this section, by— (A)striking and at the end of subparagraph (D);
 (B)striking the period at the end of subparagraph (E) and inserting a semicolon; and (C)adding at the end the following:
					
 (F)$330,000,000 for fiscal year 2018; (G)$337,365,000 for fiscal year 2019;
 (H)$354,233,250 for fiscal year 2020; (I)$371,944,913 for fiscal year 2021; and
 (J)$390,542,158 for fiscal year 2022.. 